Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 22, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145028 & (21)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  DENNIS LaLONE and DIANNE LaLONE,                                                                        Brian K. Zahra,
  Co-Conservators of the Estate of Brandon                                                                           Justices
  LaLone,
              Plaintiffs-Appellees,
  v                                                                SC: 145028
                                                                   COA: 308207
                                                                   St Joseph CC: 07-000914-NH
  RIEDSTRA DAIRY LTD.,
            Defendant-Appellant,
  and
  RT ENGINEERING LTD. f/k/a ROTA-TECH
  DAIRY SHEDS INTERNATIONAL LTD., RT
  INTERNATIONAL LTD. f/k/a ROTA-TECH
  DAIRY SHEDS INTERNATIONAL LTD., RT
  INSTALLATIONS LTD., and DeLAVAL, INC.,
           Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion to expedite appeal is GRANTED. The
  application for leave to appeal the March 16, 2012 order of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration as on leave granted.

        HATHAWAY, J., would deny leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 22, 2012                       _________________________________________
         t0619                                                                Clerk